Citation Nr: 1035311	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include 
as a result of exposure to Agent Orange.

2.  Entitlement to service connection for kidney cancer, to 
include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and friend




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 
1972.  Service personnel records indicate that he was in Vietnam 
from April 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

Testimony was presented before the undersigned Veterans Law Judge 
via videoconference in July 2010.  A transcript of the hearing 
has been associated with the record.

The case was remanded for additional development of the record 
and to ensure issuance of appropriate notice in March 2007.


FINDINGS OF FACT

1.  Skin cancer was not manifest in service and is unrelated to 
service, to include exposure to Agent Orange.

2.  Kidney cancer was not manifest in service and is unrelated to 
service, to include exposure to Agent Orange.




CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  Kidney cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2005 discussed the evidence necessary 
to support a claim for service connection.  The letter asked the 
Veteran for evidence demonstrating that his claimed cancers had 
existed from service to the present.  

A February 2006 letter advised the Veteran of the status of his 
claim.  

In March 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, available records have been 
obtained and associated with the claims file.  The Veteran was 
afforded the opportunity to testify before the undersigned.  
During the course of the hearing, he was advised of the evidence 
that remained outstanding and provided with additional time to 
secure such evidence.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded VA 
medical examinations with respect to these claims.  However, the 
Board finds that a VA examination is not necessary in order to 
decide these claims.  There are two pivotal cases which address 
the need for a VA examination, Duenas v. Principi, 18 Vet. App. 
512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In 
McClendon, the Court held that in disability compensation claims, 
the Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary when 
the record: (1) contains competent evidence that the Veteran has 
persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his 
active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment suggesting skin cancer or kidney cancer 
due to disease or injury.  Further, the Board finds that there is 
otherwise no credible evidence of any in-service disease or 
injury to the kidneys or skin, and no competent evidence 
otherwise showing that the claimed disabilities were incurred in 
service, to include as a result of herbicide exposure.  As will 
be discussed below, the possibility of a relationship between his 
claimed disabilities and herbicide exposure is a complex medical 
question that is beyond the competence of the Veteran as a lay 
person.  Thus, his own contentions in that regard are not 
probative, and cannot serve to suggest an association to service 
so as to satisfy the requirements of McLendon.  Accordingly, VA 
examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

As an initial matter, the Board notes the Veteran has not alleged 
that his claimed disabilities are the result of participation in 
combat with the enemy.  Therefore, the combat provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable to the instant 
claims of entitlement to service connection.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).
	
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's 
disease, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  In this case, the service department has 
certified that the Veteran served in Vietnam.  As such, he is 
presumed to have been exposed to herbicide agents.

The United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's skin 
or renal health.  On separation examination in October 1971, the 
Veteran's skin and genitourinary system were normal, and he was 
deemed to be qualified for discharge.

A private medical record dated in September 2005 indicates that 
the Veteran had a long and complicated medical history, to 
include nephrectomy for renal cell carcinoma in June 1998.  

At his July 2010 hearing, the Veteran testified that skin cancer 
was discovered in 1982.  He noted that it was excised from his 
back, and that he had not had a reoccurrence.  He and his wife 
testified that he was treated for kidney cancer in 1999 and had 
experienced no reoccurrence.

As noted above, the Veteran was advised of the evidence necessary 
to support his claims during his July 2010 hearing.  The 
undersigned held the record open to allow the Veteran additional 
time to obtain supportive evidence.  No additional evidence has 
been received.

The Board has considered the foregoing, and has determined that 
service connection is not warranted for skin cancer or kidney 
cancer on a presumptive basis.  In this regard, the Board notes 
that the Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 61 Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 59232-59243 
(1999); 67 Fed. Reg. 42600-42608 (2002).  Although not 
determinative, it is a fact to be considered.  In this case, 
neither skin cancer nor kidney cancer is listed in 38 C.F.R. § 
3.309(e).  Moreover, aside from the Veteran's assertions, the 
record does not contain evidence demonstrating a direct 
relationship between Agent Orange exposure and these 
disabilities.  While the Board has considered the Veteran's 
statements, and notes that he is certainly competent to report 
symptomatology and when it occurred, it finds that the question 
of whether his skin and kidney cancers are related to herbicide 
exposure in service is a complex medical issue that is beyond the 
realm of a layman's competence.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Moreover, although the Veteran 
was apprised of the necessity for competent medical evidence of 
such a relationship and afforded additional time to secure 
opinions concerning the etiology of these cancers, he has neither 
submitted nor identified such evidence.  Accordingly, entitlement 
to service connection for skin cancer and kidney cancer on a 
presumptive basis is denied.
 
Although presumptive service connection based on exposure to 
herbicides is not warranted, the appellant is not precluded from 
establishing service connection for skin cancer and kidney cancer 
on a direct basis.  See Combee.  The evidence demonstrates, 
however, that neither of these disabilities was present in 
service or for many years after discharge.  In this regard, the 
Veteran has stated that he first noted problems with his skin a 
few years before he had the cancer removed in 1982.  Moreover, 
the record shows that he underwent nephrectomy for kidney cancer 
in 1998.  Although  the Veteran was advised of the need for 
evidence showing the claimed disabilities from service until the 
present, he did not submit or identify such evidence.  In 
summary, the most probative evidence of record discloses a 
remote, post-service onset of these claimed disabilities.  There 
is a remarkable lack of credible evidence of pathology or 
treatment in close proximity to service or within many years of 
separation.  The  normal findings on examinations during service 
and the Veteran's specific denial of pertinent history on the 
occasion of those examinations are far more probative as to onset 
than his current lay statements to the contrary.  The Board finds 
the negative and silent record to be far more probative than the 
Veteran's remote, unsupported assertions.  Rather, the competent 
evidence clearly establishes that these claimed disabilities are 
not due to disease or injury in service.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects that the 
Veteran has undergone treatment for skin cancer and kidney 
cancer, it does not contain competent evidence which relates 
these claimed disabilities to any injury or disease in service, 
or to herbicide exposure.  The Board has duly considered the 
Veteran's argument that these claimed disabilities are related to 
service, to include herbicide or other chemical exposure therein.  
As discussed, however, the Board finds that the etiology of these 
claimed disabilities is far too complex a medical question to 
lend itself to the opinion of a layperson.  See Jandreau.

The preponderance of evidence is against these claims and there 
is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
benefit sought on appeal is denied.

	
ORDER

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for kidney cancer is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


